Citation Nr: 1025574	
Decision Date: 07/09/10    Archive Date: 07/19/10	

DOCKET NO.  06-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation 
for right hip disability from July 1, 2004, and to a rating in 
excess of 10 percent for the right hip disability from October 
11, 2005. 

2.  Entitlement to an initial compensable disability evaluation 
for a right knee disability from July 1, 2004, and to a 
disability rating in excess of 10 percent from October 11, 2005.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 20 years of active service at the time of 
her retirement from the Army in June 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the VARO in 
Seattle that, in pertinent part, increased the disability rating 
for the Veteran's right disability from zero percent to 10 
percent, effective October 11, 2005, and increased from 
noncompensably disabling to 10 percent the disability rating for 
the Veteran's right hip disability, effective October 11, 2005.

At the time of her March 2010 video conference hearing, the 
appellant and her representative withdrew the issue of her 
entitlement to a disability rating in excess of 30 percent for 
her post-traumatic stress disorder prior to November 14, 2007, 
and her entitlement to a rating in excess of 50 percent for the 
PTSD subsequent to that date.  (Transcript, pgs. 3, 12).

The Board notes that in addition to her PTSD, now rated as 50 
percent disabling, the right hip disability, and the right knee 
disability, service connection is also in effect for vertigo, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; lumbosacral strain, rated as 10 percent disabling; 
right shoulder tendinitis, rated as noncompensably disabling; 
bilateral plantar fasciitis with heel spurring, rated as 
noncompensably disabling; allergic rhinitis, rated as 
noncompensably disabling; external hemorrhoids, rated as 
noncompensably disabling; and eczema of the right elbow, also 
rated as noncompensably disabling.  The combined rating 
disability of 60 percent in effect from July 1, 2004, was 
increased to 70 percent, from November 14, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
should further action be required.

REMAND

The Veteran and her representative have argued in a communication 
dated in July 2008 and in testimony at a video conference hearing 
in March 2010 that the authorized examination she was accorded by 
the QTC Medical Group, 2201 S. 19th Street, Tacoma, Washington, 
was wholly inadequate.  They claim that the examining physician 
did not discuss the Veteran's pain level, "her swelling, her 
tenderness...the inflammation or anything."  (Transcript, pg.5).  
They ask that she be accorded another rating evaluation for the 
significant impairment she experiences with the right knee and 
the right hip.  

Review of the record reflects there are no treatment reports 
pertaining to either the hip or the knee since early 2009.

In order to give the Veteran every consideration with respect to 
the present appeal, the matter is REMANDED to the RO for the 
following actions:

1.  The Veteran should be asked to provide 
reports of any health care treatment for 
the disabilities at issue, either VA or 
non-VA, in the past two years.  Of 
particular interest are reports from the VA 
Puget Sound Health Care System since early 
2009.  Any records from the VA Puget Sound 
System since early 2009 should be obtained 
and associated with the claims file.  

2.  The Veteran should be scheduled for an 
examination by a physician knowledgeable in 
orthopedics for the purpose of ascertaining 
the current nature and extent of impairment 
attributable to her service-connected right 
hip and right knee disabilities.  All tests 
deemed appropriate should be performed.  
This is to include range of motion testing.  
The examiner should identify all symptoms 
subjectively and objectively shown.  The 
examiner should opine as to the impact of 
each of the disabilities on the Veteran's 
ability to obtain and maintain gainful 
employment.  Any opinion expressed by the 
examiner should be supported by a complete 
rationale.   

3.  Thereafter all the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction she and her 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded the appropriate time period within 
which to respond.  

Then, the case should be returned to the Board, if otherwise in 
order.  The Board intimates no opinion, either legal or factual, 
as to any final outcome warranted.  The Veteran is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2009), failure to cooperate by not attending any scheduled VA 
examination may result in an adverse determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



